Citation Nr: 1545584	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  12-12 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for pulled muscle and spasm of midback with radiation to neck, and if so, whether service connection for a back disorder, to include as secondary to chondromalacia patella of the left knee, status post arthroscopy and ACL repair, is warranted.  

2.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the left knee, status post arthroscopy and ACL repair.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to November 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2009 and December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge sitting at the RO in July 2015.  A transcript of that hearing has been associated with the record.  At such time, the Veteran waived agency of original jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the April 2012 statements of the case.  38 C.F.R. § 20.1304(c) (2015).  Additionally, in September 2015, he submitted additional evidence with a waiver of AOJ consideration.  Id.  Therefore, the Board may properly consider such newly received evidence.  However, the Board notes that the Veteran underwent additional VA examinations with respect to the claims on appeal in September 2015 and he has not waived AOJ consideration of such evidence.  Even so, as the Board reopens his claim for service connection for a back disorder, such is completely favorable and, as his reopened and remaining claims are being remanded, the AOJ will have an opportunity to review all the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal has been processed utilizing the electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

The reopened issue of entitlement to service connection for a back disorder as well as the claim for an increased rating for the left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final May 1993 rating decision, the RO denied service connection for pulled muscle and spasm of midback with radiation to neck. 

2.  Evidence added to the record since the May 1993 rating decision is not cumulative or redundant of the evidence of record at the time of the final decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for pulled muscle and spasm of midback with radiation to neck.  


CONCLUSIONS OF LAW

1.  The May 1993 rating decision that denied service connection for pulled muscle and spasm of midback with radiation to neck is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for pulled muscle and spasm of midback with radiation to neck.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for pulled muscle and spasm of midback with radiation to neck is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U.S. Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  It further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, the Veteran's original claim for entitlement to service connection for pulled muscle and spasm of midback with radiation to neck was denied in an April 1993 rating decision.  At such time, the RO considered the Veteran's service treatment records and a February 1993 VA examination.  In this regard, the RO noted that the Veteran's service treatment records reflected that, in February 1987, he complained of pain from the neck to the lower back.  A contusion to the right trapezius muscle was made.  Additionally, in September 1990, the Veteran complained of pain in the midback.  An assessment of pulled muscle and spasm were made.  The February 1993 VA examination revealed that X-rays and range of motion of the lumbosacral spine were normal.  Based on such evidence, the RO determined that the Veteran's condition in service was acute and transitory with no permanent residuals.        

In May 1993, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for a back disorder was received until December 2009, when VA received his application to reopen such claim..  The Board notes that the Veteran's claims file was lost and had to be reassembled, as explained to the Veteran in a May 2008 letter.  However, there is no indication that the Veteran disagreed with the May 1993 rating decision within one year of the denial.  Therefore, the May 1993 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992) [(2015)].  

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as there is no indication that evidence pertaining to the Veteran's claim for service connection for a back disability was received prior to the expiration of the appeal period stemming from the May 1993 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The Board has also considered the applicability of 38 C.F.R. § 3.156(c), which provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  In the present case, service personnel records were associated with the claims file after the issuance of the May 1993 rating decision.  However, the Board finds that such are not relevant to the instant case, as they do not pertain to the Veteran's back disability.  Therefore, the provisions of 38 C.F.R. § 3.156(c) are inapplicable in the instant case.  

Relevant evidence received since the May 1993 rating decision includes VA treatment records, the transcript from the July 2015 Board hearing, and VA examinations dated August 2009, July 2015, and September 2015.  As relevant to the Veteran's application to reopen his claim and the bases of the prior final denial, he testified at the July 2015 hearing that his back pain continued since his time in service.  He also testified that, due to pain in his left knee, he favored it, which affected his back.  The August 2009 VA examiner diagnosed pulled muscle spasms of the lumbar spine.  The examiner noted that the Veteran reported that his back pain had gotten progressively worse since his back spasms and muscle strain noted in service.  The July 2015 VA examiner diagnosed the Veteran with degenerative arthritis of the spine.  The examiner noted that it would only be with resort to mere speculation to opine whether or not the Veteran's current lumbar spine degenerative joint disease was related to his military service.   

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence provides a new theory of entitlement to service connection and tends to suggest that the Veteran's in-service back complaints may have been more than acute and transitory.  Additionally, the newly received evidence provides a potential link between the Veteran's current back disorder and his military service, or his service-connected left knee disability.  As the claim for service connection for pulled muscle and spasm of midback with radiation to neck was previously denied based on no current disability and nexus and the newly received evidence relates to these elements, thus tending to prove a previously unestablished fact necessary to substantiate the underlying claim and raising a reasonable possibility of substantiating such claim, the Board finds that new and material evidence has been received.  Accordingly, the claim of entitlement to service connection for pulled muscle and spasm of midback with radiation to neck is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for pulled muscle and spasm of midback with radiation to neck is reopened; to this extent only, the appeal is granted.  


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With respect to the Veteran's claim for an increased rating for his left knee disability, he testified at the July 2015 hearing that he was receiving treatment at a VA facility for his left knee and a total knee replacement surgery was being discussed.  He noted that he had an upcoming appointment for a few days after the hearing.  The Board notes that VA treatment records contained in the file are dated through April 2015.  Thus, in light of the Veteran's statements, more recent VA records must be obtained.  

With respect to the Veteran's service connection claim for a back disorder, there also appears to be outstanding VA treatment records.  In this regard, he testified at his July 2015 Board hearing that he began receiving treatment for his back disorder in 1994 or 1995 at the VA in Pembroke Pines, Florida, which falls under the umbrella of the Miami VA Healthcare System.  Such records have not yet been obtained and such should be accomplished on remand.

The Board further finds that another VA opinion must be obtained with respect to the etiology of the Veteran's back disorder.  In this regard, the Veteran has consistently reported back pain since service.  He filed a claim for service connection for a back disorder upon his discharge from service.  Both the August 2009 and July 2015 VA examiners opined that they could not provide an opinion without resorting to mere speculation as to whether the Veteran's current back disability is related to his military service.  Both examiners referred to the Veteran's in-service back symptoms being acute and transitory in this regard.  

The Board finds that the VA examiners' opinions are essentially non-opinions, which are generally regarded as inadequate.  The Court has held that the Board could not merely accept a medical professional's statement that a conclusion could not be reached without resorting to speculation as negative evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2012).  Instead, a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id.  In this respect, while the August 2009 and July 2015 VA examiners provided reasoning to support the conclusion that an opinion could not be given without resorting to mere speculation, they failed to take into account the Veteran's statements related to his back pain and when it began.  They also failed to consider the fact that, although the Veteran's medical examination and report of medical history at discharge were normal, he filed a claim for service connection for a back disorder at that time.  Therefore, the Board finds that a remand is necessary in order to obtain an opinion regarding the etiology of the Veteran's back disorder.  

Furthermore, at the July 2015 Board hearing, the Veteran testified that due to his service-connected left knee disability, he favored his left leg, which caused his back pain to worsen.  A September 2015 VA examiner opined that it was less likely than not that the Veteran's back disorder was proximately due to or the result of his service-connected left knee disability.  The examiner noted that they were separate, independent conditions caused by the same pathology, namely, degenerative arthritis.  However, the VA examiner did not address whether the Veteran's back disorder was aggravated by his service-connected left knee disability.  Thus, on remand, such must be addressed.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his back and left knee disabilities.  After receiving any necessary authorization forms, the AOJ should obtain all identified records, to include VA treatment records dated from April 2015 to the present as well as all VA treatment records from the VA facility in Pembroke Pines, Florida, which falls under the umbrella of the Miami VA Healthcare System, beginning in 1994.  

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After all outstanding records have been associated with the record, forward the claims file and a copy of this Remand to an appropriate VA examiner for an opinion as to the etiology of the Veteran's back disorder. The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  The need for an additional examination of the Veteran's back is left to the discretion of the clinician selected to write the addendum opinion.  

The examiner should opine as to the following: 

(A)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's back disorder had its onset during, or is otherwise related to his military service, to include noted back symptoms found in his service treatment records.  In offering such opinion, the examiner should consider the Veteran's consistent statements of back pain since service and the fact that he filed a claim for service connection for a back disorder at the time of discharge from service.  

(B)  Whether it is at least as likely as not (a 50 percent or greater probability) the arthritis of the back manifested within one year after his service discharge in November 1992, and, if so, describe the manifestations.  

(C)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current back disorder was caused OR aggravated (permanently increased in severity) by his service-connected left knee disability.   In offering such opinion, the examiner should consider the Veteran's statement that, due to his left knee disability, he favored his left leg, which caused his back pain to worsen.

The examiner must consider all evidence of record, including lay statements and medical records.  Any opinions offered must be accompanied by clear rationale consistent with the evidence of record.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


